       Case 3:21-cv-00044-RV-EMT Document 6 Filed 02/15/21 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION
IN RE SKANSKA USA CIVIL
SOUTHEAST INC AND SKANSKA
USA INC, AS OWNERS OF THE
BARGE KS 5531 PRAYING FOR                      CASE NO. 3:20-cv-5980-RV/MJF
EXONERATION FROM OR FOR
LIMITATION OF LIABILITY

                           REFERRAL AND ORDER

Referred to Judge Vinson on     2/8/2021
Type of Motion/Pleading         Motion to Consolidate Cases

Filed by: Plaintiff           on 2/5/2021                     Doc. No. 8
X     Stipulated/Consented/Joint Pleading/Unopposed
Response:                     on                              Doc. No.


                                               JESSICA J. LYUBLANOVITS
                                               CLERK OF COURT
                                               /s/ Jeremy Wright
                                               Deputy Clerk


                                     ORDER

    Upon consideration of the foregoing, it is ORDERED this 15th day of February,
2021, that:
(a) The requested relief is GRANTED, as the motion is consented/unopposed and
    the cases appear to involve narrow legal issues common to all.
(b) The following cases shall be consolidated into this first-filed case for purposes
    of discovery and pretrial legal rulings:
    3:20-cv-05981-RV-EMT
    3:20-cv-05982-RV-HTC
    3:20-cv-05983-RV-MJF
    3:20-cv-05984-RV-HTC
 Case 3:21-cv-00044-RV-EMT Document 6 Filed 02/15/21 Page 2 of 2



3:21-cv-00044-RV-EMT
3:21-cv-00045-RV-EMT
3:21-cv-00047-RV-EMT
3:21-cv-00048-RV-EMT
3:21-cv-00050-RV-EMT
3:21-cv-00051-RV-HTC
3:21-cv-00052-RV-EMT
3:21-cv-00053-RV-EMT
3:21-cv-00054-RV-EMT
3:21-cv-00055-RV-HTC
3:21-cv-00056-RV-EMT
3:21-cv-00057-RV-MJF
3:21-cv-00058-RV-HTC
3:21-cv-00060-RV-HTC
3:21-cv-00061-RV-MJF
3:21-cv-00062-RV-HTC
3:21-cv-00063-RV-HTC
                          /s/ Roger Vinson
                         ROGER VINSON
                         SENIOR UNITED STATES DISTRICT JUDGE
